COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 THE PRUDENTIAL INSURANCE                         §
 COMPANY OF AMERICA and PRUCO                                     No. 08-12-00077-CV
 LIFE INSURANCE COMPANY,                          §
          Appellants/Cross-Appellees,                                Appeal from the
                                                  §
 v.                                                                327th District Court
                                                  §
 IRASEMA SAGARNAGA DURANTE,                                     of El Paso County, Texas
                                                  §
          Appellee/Cross-Appellant.                                  (TC#2009-5465)
                                                  §

                                         JUDGMENT

         The Court has considered this cause on the record and concludes there was error in the
judgment. We therefore order that the judgment be reformed to reflect the award of 18 percent
statutory penalty interest to begin on January 3, 2010 and end June 2, 2010. We further conclude
that there was error in the part of the judgment relating to the attorney’s fees. We therefore
reverse that part of the judgment and remand to the trial court for determination of recoverable
attorney’s fees, including appellate fees, in accordance with this Court’s opinion. The remainder
of the trial court’s judgment is affirmed.
         It is further ordered that each party pay one-half (1/2) the court costs of this appeal. This
decision shall be certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF AUGUST, 2014.


                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.